Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


John Edward Beezley, Appellant                        Appeal from the 62nd District Court of
                                                      Hopkins County, Texas (Tr. Ct. No. CV
No. 06-13-00019-CV        v.                          39,927).   Opinion delivered by Chief
                                                      Justice Morriss, Justice Carter and Justice
Sue McClure and Robert L. McClure, Jr.,               Moseley participating.
Appellees



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, John Edward Beezley, pay all costs of this appeal.




                                                      RENDERED JULY 23, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk